On Motion for Rehearing.
At a former day of this term this cause was affirmed, as shown by the opinion then rendered.
[3] Thereafter appellant made such a clear showing as to entitle him to a certiorari to perfect the record, which was done. It now appears that the bills of exceptions which the first record showed had not been filed at all were actually filed and in term time. A properly certified copy of the statement of facts now appears instead of the original, as was the case before. However, the statement of facts shows clearly that it was agreed to and signed by the attorneys for the state and the appellant, approved by the *199judge, and filed in tlie court below by the clerk,- all after the expiration of the 20 days allowed by law therefor. There is no such showing made as would authorize this court to consider it, being so prepared, approved, signed, and filed after the expiration of 20 days. Henderson v. State, 20 Tex. App. 304; Turner v. State, 22 Tex. App. 42, 2 S. W. 619; George v. State, 25 Tex. App. 229-2-42, 8 S. W. 25; Spencer v. State, 25 Tex. App. 585, 8 S. W. 648; Farris v. State, 26 Tex. App. 105-107, 9 S. W. 487; Suit v. State, 30 Tex. App. 319-320, 17 S. W. 458; Hess v. State, 30 Tex. App. 477-479, 17 S. W. 1099; Aistrop v. State, 31 Tex. Cr. R. 467, 20 S. W. 989; Bell v. State, 31 Tex. Cr. R. 521, 21 S. W. 259; Kutch v. State, 32 Tex. Cr. R. 184-186, 22 S. W. 594; Hutchins v. State, 33 Tex. Cr. R. 298-299, 26 S. W. 399; Bryant v. State, 35 Tex. Cr. R. 394-400, 33 S. W. 978, 36 S. W. 79; Childers v. State, 36 Tex. Cr. R. 128, 35 S. W. 980; Davis v. State, 24 S. W. 651; Ranirez v. State, 40 S. W. 278; Seidel v. State, 41 S. W. 607; Davis v. State, 39 Tex. Cr. R. 681, 47 S. W. 978; Dennis v. State, 41 Tex. Cr. R. 160, 53 S. W. 111; Bailey v. State, 53 S. W. 117. We might cite many other cases to the same effect, but we deem it unnecessary. We regret that in some instances adhering to the rules laid down and long established by these and many other cases works a hardship on the appellants. However, we feel constrained to follow these decisions. If we should do. otherwise, there would be no established rule applicable alike to all persons, but, instead, this court would be put in the attitude of showing favoritism.
Especially in misdemeanor cases it has so long been the uniform holding of this court that it cannot and will not review complaints of the action of the lower court in overruling motions for continuances, special charges requested, objections to the charge of the court, exceptions to the admission or exclusion of evidence, and such like matters, without a statement of facts, that it is unnecessary to cite any cases on that subject. None of the questions raised in this case can therefore be considered without a statement of the facts.
The motion will therefore be overruled.